 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ALFONSO BOBBY CANTU RAMIREZ,                      No. 2:18-cv-2579 AC P
12                         Plaintiff,
13            v.                                        ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    DIRECTOR OF CDCR, et al.,
15                         Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se and in forma pauperis, seeks relief pursuant to

18   42 U.S.C. § 1983. His Third Amended Complaint, ECF No. 34, is before the court for screening.

19      I.         Procedural History

20           Plaintiff filed his original complaint in the Northern District of California. ECF No. 1.

21   He was granted leave to proceed in forma pauperis; the complaint was dismissed without

22   prejudice on screening and judgment was entered. ECF No. 13, 14. After plaintiff filed a First

23   Amended Complaint, ECF No. 18, the judgment was vacated and the case was reopened and

24   transferred to this court. ECF No. 19. On screening, the undersigned found that the First

25   Amended Complaint did not state any viable claim for relief; plaintiff was granted leave to

26   amend. ECF No. 26. Following an extension of time, plaintiff filed second and third amended

27   complaints. ECF Nos. 32, 34. The court now screens the last-filed complaint, which supersedes

28   all others. See Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967), overruled in part on other grounds
                                                        1
 1   by Lacey v. Maricopa County, 693 F.3d 896, 928 (9th Cir. 2012).
 2      II.      Statutory Screening of Prisoner Complaints
 3            The court is required to screen complaints brought by prisoners seeking relief against a
 4   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The
 5   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are
 6   “frivolous, malicious, or fail[] to state a claim upon which relief may be granted,” or that “seek[]
 7   monetary relief from a defendant who is immune from such relief.” 28 U.S.C. § 1915A(b).
 8            A claim “is [legally] frivolous where it lacks an arguable basis either in law or in fact.”
 9   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th
10   Cir. 1984). “[A] judge may dismiss . . . claims which are ‘based on indisputably meritless legal
11   theories’ or whose ‘factual contentions are clearly baseless.’” Jackson v. Arizona, 885 F.2d 639,
12   640 (9th Cir. 1989) (quoting Neitzke, 490 U.S. at 327), superseded by statute on other grounds as
13   stated in Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000). The critical inquiry is whether a
14   constitutional claim, however inartfully pleaded, has an arguable legal and factual basis.
15   Franklin, 745 F.2d at 1227-28 (citations omitted).
16            “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the
17   claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of
18   what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550
19   U.S. 544, 555 (2007) (alteration in original) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).
20   “Failure to state a claim under § 1915A incorporates the familiar standard applied in the context
21   of failure to state a claim under Federal Rule of Civil Procedure 12(b)(6).” Wilhelm v. Rotman,
22   680 F.3d 1113, 1121 (9th Cir. 2012) (citations omitted). In order to survive dismissal for failure
23   to state a claim, a complaint must contain more than “a formulaic recitation of the elements of a
24   cause of action;” it must contain factual allegations sufficient “to raise a right to relief above the
25   speculative level.” Twombly, 550 U.S. at 555 (citations omitted). “‘[T]he pleading must contain
26   something more . . . than . . . a statement of facts that merely creates a suspicion [of] a legally
27   cognizable right of action.’” Id. (alteration in original) (quoting 5 Charles Alan Wright & Arthur
28   R. Miller, Federal Practice and Procedure § 1216 (3d ed. 2004)).
                                                         2
 1             “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
 2   relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting
 3   Twombly, 550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual
 4   content that allows the court to draw the reasonable inference that the defendant is liable for the
 5   misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). In reviewing a complaint under this
 6   standard, the court must accept as true the allegations of the complaint in question, Hosp. Bldg.
 7   Co. v. Trs. of the Rex Hosp., 425 U.S. 738, 740 (1976) (citation omitted), as well as construe the
 8   pleading in the light most favorable to the plaintiff and resolve all doubts in the plaintiff’s favor,
 9   Jenkins v. McKeithen, 395 U.S. 411, 421 (1969) (citations omitted).
10      III.      The Third Amended Complaint
11             Plaintiff brings a single claim for denial of access to medical care, against four employees
12   of Solano State Prison: D-Yard Captain Marlaina Deyron Cauy; nurse technician Leticia
13   Mondragon; pharmacy technician Hope Muinoz; and an unnamed Senior Nurse. ECF No. 34 at
14   2, 3. The TAC alleges as follows. Cpt. Deyron Cauy “put [plaintiff] in Ad Seg without any
15   explanation or RVR,” preventing his scheduled transfer to another institution for medical care.
16   Id. at 3. Nurse Tech Mondragon made a false allegation of over-familiarity, which is why
17   plaintiff was put in Ad Seg. Id. The unnamed Senior Nurse knew that plaintiff was supposed to
18   receive a special renal care diet, but “claimed the facility only had kosher.” Id. Pharmacy tech
19   Muinoz was involved in writing up a false RVR for overfamiliarity, which contributed to the Ad
20   Seg placement. Id. As the result of these actions, plaintiff went into kidney failure and now
21   suffers from liver cancer and dementia. Id.
22      IV.       Governing Eighth Amendment Principles
23             In order to state a § 1983 claim for violation of the Eighth Amendment based on
24   inadequate medical care, a plaintiff must allege “acts or omissions sufficiently harmful to
25   evidence deliberate indifference to serious medical needs.” Estelle v. Gamble, 429 U.S. 97, 106,
26   97 S. Ct. 285, 292 (1976). To prevail, plaintiff must show both that his medical needs were
27   objectively serious, and that defendants possessed a sufficiently culpable state of mind. Wilson v.
28   Seiter, 501 U.S. 294, 299 (1991); McKinney v. Anderson, 959 F.2d 853 (9th Cir. 1992) (on
                                                          3
 1   remand). A serious medical need exists if the failure to treat a prisoner’s condition could result in
 2   further significant injury or the unnecessary and wanton infliction of pain. See, Wood v.
 3   Housewright, 900 F. 2d 1332, 1337-41 (9th Cir. 1990). The requisite state of mind is “deliberate
 4   indifference.” Hudson v. McMillian, 503 U.S. 1, 4 (1992).
 5               In Farmer v. Brennan, 511 U.S. 825, 114 S. Ct. 1970 (1994) the Supreme Court
 6   established a very strict standard which a plaintiff must meet in order to establish “deliberate
 7   indifference.” Negligence is insufficient. Farmer, 511 U.S. at 835. Even civil recklessness
 8   (failure to act in the face of an unjustifiably high risk of harm which is so obvious that it should
 9   be known) is insufficient. Id. at 836-37. Neither is it sufficient that a reasonable person would
10   have known of the risk or that a defendant should have known of the risk. Id. at 842. A prison
11   official acts with deliberate indifference only if he subjectively knows of and disregards an
12   excessive risk to inmate health and safety. Toguchi v. Chung, 391 F.3d 1051, 1057 (9th Cir.
13   2004).
14          V.      Failure to State A Claim
15               The facts alleged in the TAC fail to support any element of an Eighth Amendment claim.
16   Neither the existence of a serious medical need nor circumstances demonstrating deliberate
17   indifference on the part of any defendant are pled. Plaintiff’s apparent theory is that his
18   placement in administrative segregation delayed his medical transfer, but he does not specify any
19   particular medical treatment that he was denied or that was delayed. When an Eighth
20   Amendment claim is predicated on a delay in treatment, plaintiff must plead and ultimately prove
21   that the delay itself caused him harm. See Shapley v. Nevada Bd. of State Prison Com’rs, 766
22   F.2d 404, 408 (9th Cir. 1985). Plaintiff’s allegations of harm—from whatever delay or denial of
23   care he experienced due to ad seg placement—are entirely conclusory. There are no facts linking
24   plaintiff’s subsequent kidney failure, liver cancer or dementia to any actions of the defendants.
25               As to the subjective prong of an Eighth Amendment claim, there are no facts
26   demonstrating that any defendant was aware that ad seg placement (or, in the case of the Senior
27   Nurse, failure to ensure a renal diet) created an excessive risk to plaintiff’s health and safety, and
28   ////
                                                         4
 1   that they acted in disregard of that known risk. Without such facts, plaintiff’s deliberate
 2   indifference claim fails.
 3             Moreover, the TAC contradicts itself regarding the ad seg placement itself. Plaintiff
 4   alleges that defendant Deyron Cauy placed him in ad seg without any explanation or RVR (rules
 5   violation report), but his allegations against defendants Mondragon and Muinoz are that they
 6   made false reports of misconduct that resulted in an RVR and ad seg placement. False allegations
 7   of misconduct do not violate the constitutional rights of prisoners and cannot themselves support
 8   relief under § 1983. See Buckley v. Gomez, 36 F. Supp. 2d 1216, 1222 (S.D. Cal. 1997), aff’d
 9   without opinion, 168 F.3d 498 (9th Cir. 1999). Inmates with medical needs are frequently placed
10   in administrative segregation pending investigation of alleged misconduct or as the consequence
11   of a disciplinary finding, and a claim of consequential denial of adequate medical care must focus
12   on the individual(s) who wrongfully withheld the medical care or caused it to be withheld. This
13   is because § 1983 limits liability to those who caused the constitutional violation at issue. See
14   Leer v. Murphy, 844 F.2d 628, 633 (9th Cir.1988) (“The inquiry into causation must be
15   individualized and focus on the duties and responsibilities of each individual defendant whose
16   acts or omissions are alleged to have caused a constitutional deprivation.”). Even if the
17   defendants named here were responsible for wrongful ad seg placement, that does not—without
18   more—make them liable for inadequate medical care in ad seg or delayed care resulting from
19   segregation.
20             Because the TAC lacks factual allegations establishing deliberate indifference on the part
21   of the defendants, or harm caused by the defendants’ actions, the complaint fails to state a claim
22   for relief.
23       VI.       No Leave to Amend
24             Leave to amend need not be granted when amendment would be futile. Hartmann v.
25   CDCR, 707 F.3d 1114, 1130 (9th Cir. 2013). A history of failure to cure deficiencies supports
26   denial of further leave to amend. See Foman v. Davis, 371 U.S. 178, 182 (1962). This is
27   plaintiff’s Third Amended Complaint, and his changes to the pleading over time have not brought
28   him closer to stating a claim than he was at the beginning. The history of screening and
                                                         5
 1   amendment in this case convinces the undersigned that further amendment would be futile.
 2      VII.    Plain Language Summary of this Order for a Pro Se Litigant
 3          The facts stated in your Third Amended Complaint do not show that the defendants were
 4   deliberately indifferent to your medical needs, so the complaint will not be served. Because you
 5   have already amended three times, the magistrate judge is recommending that this case be
 6   dismissed without further amendment.
 7                                             CONCLUSION
 8          In accordance with the above, IT IS HEREBY ORDERED that the Clerk of Court shall
 9   randomly assign a district judge to this case.
10          IT IS FURTHER RECOMMENDED that:
11          1. The Third Amended Complaint be DISMISSED pursuant to 28 U.S.C. § 1915A(a),
12   without leave to amend, for failure to state a claim upon which relief may be granted; and
13          2. This case be CLOSED.
14          These findings and recommendations are submitted to the United States District Judge
15   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)
16   days after being served with these findings and recommendations, plaintiff may file written
17   objections with the court and serve a copy on all parties. Such a document should be captioned
18   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that
19   failure to file objections within the specified time may waive the right to appeal the District
20   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
21   DATED: June 2, 2021
22

23

24

25

26

27

28
                                                        6
